Citation Nr: 1745000	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  13-36 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for a variously diagnosed respiratory disability, claimed as asthmatic bronchitis, mild and to include as due to exposure to herbicide agents.

2. Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.

3. Entitlement to service connection for a variously diagnosed respiratory disability, claimed as asthmatic bronchitis, mild and to include as due to exposure to herbicide agents.

4. Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1964 to March 1966. 

These matters are before the Board of Veterans' Appeals (Board) from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  The Veteran's claims file is now in the jurisdiction of the Detroit, Michigan RO.

Additionally, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that, although a Veteran claims service connection for a specified diagnosed disability, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors, including the Veteran's description of the claim, the symptoms the Veteran describes, and the information the Veteran submits or that VA obtains in support of the claim.  The Court reasoned that a Veteran does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the Veteran filed his claim seeking service connection for asthmatic bronchitis, mild, the Veteran has been diagnosed with COPD.  The Board therefore finds that, pursuant to Clemons, the Veteran's claim for asthmatic bronchitis, mild, is more accurately characterized as one for a variously diagnosed respiratory disability.  23 Vet. App. at 1.  Additionally, for the Veteran's back disability claim, the Veteran has been diagnosed with degenerative joint disease and degenerative disc disease.  Therefore, the Board finds the back injury claim is more accurately characterized as one for a lumbar spine disability.

In the Veteran's November 2013 substantive appeal (VA Form 9), he requested a Board hearing before a Veterans Law Judge sitting at the RO.  However, in an August 2017 communication, his representative indicated that he withdrew his request for a Board hearing.  38 C.F.R. § 20.704(e) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a variously diagnosed respiratory disability and low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed September 1966 rating decision denied service connection for a variously diagnosed respiratory disability and a low back disability on findings that they were not incurred in or aggravated by service.

2.  Following the September 1966 rating decision, the Veteran did not appeal the decision or submit new and material evidence within one year. 

3.  The evidence added to the record since the September 1966 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claims seeking service connection for a variously diagnosed respiratory disability and a low back disability.  


CONCLUSIONS OF LAW

1.  The September 1966 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R.     §§ 20.302, 20.1103.  

2.  Evidence received since the September 1966 rating decision is new and material and the claims are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  In this case, as these matters are being reopened and remanded, no discussion of VA's duties to notify and assist is warranted.

B. Legal Criteria and Analysis

The Veteran's claims of service connection for a variously diagnosed respiratory disability and a low back disability were denied by a September 1966 rating decision.  The Veteran was properly notified of the decision, did not appeal it, and did not submit any pertinent evidence within one year of the decision.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Therefore, the September 1966 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108. 

The question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  When determining whether a claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118.

The September 1966 rating decision denied the claim of service connection for a variously diagnosed respiratory disability and a low back disability based on a finding that there was insufficient evidence of an in-service event or aggravation.  The Veteran has since submitted several documents to indicate continuity of symptomatology since the in-service event or injury.

For the low back disability, evidence received since the September 1966 rating decision includes VA medical records dated in October 2015, which reflect diagnoses of degenerative joint disease and degenerative disc disease of the lumbar spine.  At that time, the Veteran indicated the pain in his back had started from an in-service injury in 1966 and continued.  Additional VA medical records reflect treatment for back pain starting from 2010.  October 2003 records from Concentra Medical Centers indicate he received treatment for lumbar sprain.

Regarding the respiratory disability, additional evidence received since the September 1966 rating decision includes VA records, including from August 2014, which reflect diagnoses of COPD.  Additional VA medical records reflect treatment for COPD from 2010.  In the Veteran's October 2010 notice of disagreement, the Veteran asserted that his current COPD diagnosis is for the same symptoms which were previously diagnosed as asthmatic bronchitis.  

This evidence is new in that it was not previously of record.  This evidence is material in that it provides evidence of continuity of symptomatology since in-service events.  This evidence is not cumulative or redundant, does cure a prior evidentiary defect, and raises a reasonable possibility of substantiating the claims of service connection.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010), Justus, 3 Vet. App. at 513.  Therefore, it is both new and material and the claims are thereby reopened.


ORDER

As new and material evidence has been received, the claim of service connection for a variously diagnosed respiratory disability is reopened; to this extent only, the appeal is granted.

As new and material evidence has been received, the claim of service connection for a low back disability is reopened; to this extent only, the appeal is granted.


REMAND

Having reopened the Veteran's claims, the Board must now determine whether the claim of entitlement to service connection for a variously diagnosed respiratory disability and service connection for a low back disability may be granted on the merits.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

First, the Veteran has alleged that his respiratory disability is related to exposure to herbicide agents.  However, the record does not conclusively establish that the Veteran served in Vietnam.  The Veteran's DD-214 reflects that he had 5 months of foreign/sea service in the US Army Pacific.  His service treatment records indicate that he was serviced by an aid station with a foreign APO address.  Although this evidence indicates he may have served in Vietnam during the Vietnam era, it does not conclusively establish such service.  Therefore, further development is needed to determine whether the Veteran served in Vietnam to determine whether he had presumed exposure to herbicide agents.  38 C.F.R. § 3.307(a)(6).

Although the Veteran has sought VA treatment and received diagnoses for respiratory and back disabilities, there is no opinion as to a nexus between in-service treatment and claimed in-service injuries and current diagnoses.  VA is obligated to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claims.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's current diagnoses of degenerative joint disease and degenerative disc disease of the lumbar spine and COPD, as well as his reports of a continuity of symptomatology satisfy the low threshold requirement for evidence that the claimed disability may be related to service.  Id.  The Board finds that there is sufficient evidence of an in-service event related to the Veteran's claimed disabilities, warranting VA examinations.  Id.   

Specifically, VA examinations must be obtained to determine whether it is at least as likely as not that the Veteran's current COPD is related to the Veteran's complaints of a sore throat and sinus congestion in service.  In addition, on the August 1966 VA examination the examiner noted the Veteran's throat was erythematous.  Available treatment records show the Veteran has sought treatment for COPD/asthma since at least 2010.  

Further, a VA examination is necessary to determine whether it is at least as likely as not that the Veteran's current low back disability is related to the claimed in-service injury or the lower back sprain noted on the August 1966 VA examination.  Service treatment records are silent as to the Veteran's claim of a back injury from jumping out of a helicopter in 1966.  However, the VA examination done in August 1966, only a few months following the Veteran's discharge from service, reflects reports of a sprained lower back in January 1966 in Vietnam and treatment for a muscle spasm of the back in April 1966.  Available treatment records show the Veteran has sought VA treatment since at least 2010 and reports back problems since the event in January 1966.  

The record also reflects that the Veteran receives VA treatment for his disabilities.  The most recent VA records that have been associated with the claims file are from June 2016.  Thus, updated VA records should also be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  With any needed assistance from the Veteran, obtain any identified private treatment records for the Veteran's claimed disabilities.

2.  Obtain the Veteran's VA treatment records from June 2016 to the present.

3.  Complete any necessary action, to include obtaining the Veteran's service personnel records, to verify whether the Veteran had service in Vietnam.

4.  If VA attempts to obtain any outstanding records in conjunction with items 1 through 3 which are unavailable, provide the Veteran with notice in accordance with 38 C.F.R. § 3.159. 

5.  After completion of the development requested in items 1 through 3, schedule the Veteran for a VA examination to determine the nature and etiology of any current respiratory disability, to include his COPD/asthma.  The entire claims file should be made available to the examiner in conjunction with the examination.  All tests deemed necessary should be performed and all findings should be reported in detail. 

The examiner is asked to identify any respiratory diagnoses the Veteran currently has.  

Then, the examiner must provide an opinion as to the following questions:

a) Is it at least as likely as not (50 percent or greater) that any of the Veteran's current respiratory disabilities were incurred in or related to service?

In providing this opinion, the examiner should consider and discuss the erythematous throat noted on the August 1966 VA examination.

b) If the record reflects that the Veteran served in Vietnam, then is it at least as likely as not (50 percent or greater) that any of the Veteran's current respiratory disabilities are related to Agent Orange exposure? 

A complete rationale should be provided for any opinion or conclusion expressed.  If the examiner is unable to provide an opinion without resorting to speculation, an explanation as to why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered should be provided.

6.  After completion of the development requested in items 1 through 3, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's lumbar spine disability.  The entire claims file should be made available to the examiner in conjunction with the examination.  All tests deemed necessary should be performed and all findings should be reported in detail. 

The examiner must provide an opinion as to the following question: 

Is it at least as likely as not (50 percent probability or more) that the Veteran's lumbar spine disability, to include degenerative joint disease and degenerative disc disease, were incurred in or related to his service?

In providing this opinion, if the record reflects that the Veteran had service in Vietnam, then the examiner must consider the Veteran's statements of record regarding injuring his back after jumping out of a helicopter in Vietnam in 1966.

7.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal (with consideration of any evidence added to the record).  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


